\OOO‘--]O\Ul~l>b-‘II\)

 

10
11
12
13
14
15
16

17

18
19
20
21
22
23
24
25
26

Case 2:18~cv-01881-JLR l Document 16 Filed 03/07/19 Page 1 013

The Honorable J ames L. Robart

UNITED STATES DI`STRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DARRELL WALKER,
Plaintifi",
V.
MAGNAS LLC,

Defendant.

 

 

 

ease NO. 2:1s-cv-01381~JLR

`STIPULATION AND REQUEST FOR
ORDER OF DISMIS`SAL WITH
.PREJUDICE

NOTE ON MOTION CALEN])AR:
MARCH 7, 2019

COME NOW the parties to this litigation, by and through their undersigned counsel of

record, and hereby stipulate and request that the Court enter an order dismissing all of the claims

and causes of action in the above-captioned case With prejudice and Without costs or attomeys’

fees to any party.

sTIPULATED ana AGREEI) this 711 day ar March 2019.

s/Alexander J. Hig,qz`ns

Alexander Joseph Higgins, WSBA #20868
Law Ol"`fices of Alex J. I-Iiggins

2200 Sixth Ave., Ste. 835

Seattle, WA 98121-1843

P: 2'06-340-4856

F: 206-260-8803

_a_.l_e_);{c?§alexjhiggins@ ginail.eom

Attoineys for Plaintiff

STIPULATION AND REQ`UEST FOR ORDER
OF DISMISSAL WlTI-I PREJUDICE

CASE NO. 2:18-CV-01881-JLR

S/ Rvan P. Hcimmond

Ryan P. Hammond, WSBA #38888
rhammond@littler.cem

LI'I`TLER MEN])ELSON, .P.C.
One Union Square

600 University Street, Suite 3200
Seaule, WA 93101_.3122
Telephone: (206) 623-3300

Attorneys for Defendant

I..[TTLER MENDELSON, P.C.
One Union Squal'e
600 Ul_ii\.'el'sit§,r Strcet, Suite 3200
Seattle, WA 98101.3122
206.623.3300

 

 

 

 

\DOO“-JO\U'!-P-b-¥I\J

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

 

Case 2:18-cV-01881~JLR lDocurnent 16 Filed 031'0?!19 Page 2 013 _

OR])ER
In accordance With the Stipulation and Request for Dismissal filed by the parties, the 'Court
hereby orders that any and all claims brought, or that could have been brought, against Defendant'
in this matter are hereby DISMISSED WITH PRE.IUDICE, With each party to bear their own

fees and costs.

 

 

IT Is so oRDERED. 7
DATED: Wan<\/\ \\ j , , 2019 Q’ M
The Honorab e J ames L. Rob art
United State Dis'trict Court Judge
Presentea' by:

S/Rycm P. Hammond
Ryan P. Hammond (W'SBA No. 38888)

rharnmond@littler.corn
LITTLER MENDELSON, P.C.

 

Attorneys for Defendant

Approved as to form and content
Notice ofPI/'es'entafz'on Wa`ivecf.'

s/Alexcznder J. Higgt'ns
Alexander Joseph Higgi`ns (WSBA No. 20868)

alex@alexjhi`ggins@gmail.com
Law Oftices of Alex I. I-Iiggins

 

Attorneys for Pl-aintiff

STIPULATION AND REQUEST FOR

oRDER oF DilessAL WLTH PREJUDICE - 2 ' LT'l"l`LER ME,NDELSON» P-C-
One Unlon Squai'e .
2118-CV-0183.1-]LR 600 University Stl‘eet, Suitc 3200

Seattle, WA 98101.3122
206.623.3300

 

 

 

\OOO--.]O'\

10
11
12
13
14

15
16
17
13
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01331-JLR Document 16 Filed 03/07/19 Page 3 of 3

CERTIFICATE OF SERVICE
l am a resident of the State of Washington, over the age of eighteen years, and not a party

to the Within action. My business address is One Union Square, 600 University Street, Ste. 3200,
Seattle, WA 98101. I hereby certify that on Mar'ch 7,_ 2019, I filed the STIPULATION AND
REQUEST FOR ORDER O'F DISMISSAL WITH PREJUDICE With the Clerk of the Court
using the ECF filing system, Which served a true and correct copy of the foregoing document to

the Honorable J ames L. Robart and on the following persons:

Alexander Joseph Higgins, WSBA #20868
Law Offlces of Alex .T. Higgins

2200 Sixth Ave-., Ste. 835

Seattle, WA 98121-1843

PZ 206-340-4856

FZ 206-260-8803

alex@alexjhiggins@ gmail.com

Att_orney for Plac'ntr`ff

l declare under penalty of perjury under the laws of the State of Washington that the

above is true and correct Executed on March 7, 2019 at Seattle, Washington.

s/ Tiffanv D. Holidav
Tiffany D. Holiday
tholiday§- @liuler.com

LITTLER MENDELSON, P.C.
FIRMWIDE5162804933.1 086374,1004
ST]PULATION AND REQUEST -FOR _
oRDER or nlsMissAL WITH PREJUDICE - 3 LITTLER MENDELSON~ P-C'
' One Unlon Square
2218-CV-01381-.1LR 600 University Sti'eet, Suite 3200

Seattle,WA 98101.3122
206.623.3300 `

 

 

